Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the regulator base" in 2.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted as –a regulator base--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helmerson (US 2008/0311007) in view of Mosler (US 2007/0106244).
Regarding claim 2, Helmerson discloses a device for accessing a container comprising a piercing member (26a, figure 2) configured to be inserted into a container (12) of medicinal substance ([0030]), wherein the piercing member comprises an axial centerline (centerline of the adaptor), wherein the axial centerline is in a plane that divides the device into a first side (container 16 side) and a second side (opposite side from container 16); an access channel (interior of needle 26a) extending between a distal access aperture (distal opening of the needle 26a) disposed on the piercing member and a medical connector interface (23, [0036]), wherein the access channel is configured to permit medicinal fluid to be removed from the container ([0033]); a regulator channel (18) configured to aid in regulating pressure in the container in response to fluid being added to and removed from the container ([0032]); and a regulator assembly (16a, 16, figure 3) in fluid communication with the regulator channel, wherein the regulator assembly comprises: a reservoir (16) configured to receive, in response to fluid being added to the container, gas displaced from the container via the regulator channel ([0032-0033]), a second check valve (28, figure 3) configured to permit one-way fluid communication from ambient to the regulator channel ([0035]); and a second filter (30) spaced apart from the first filter. 
Helmerson does not disclose wherein a first check valve is disposed in the regulator channel between the container and the reservoir; and a first filter configured to prevent contaminants from entering the container, wherein the first filter and the second filter are entirely on the first side of the container access device.
Mosler discloses a vial adapter in the same field of endeavor as the Applicant. Mosler teaches a first check valve (6b, figure 3, [0053]) is disposed in the regulator channel between the container (2) and the reservoir; and a first filter (9b’, figure 3, [0054]) configured to prevent contaminants from entering the container ([0044]). The combined prior art device of Helmerson and Mosler would have the first filter and the second filter are entirely on the first side of the container access device (Mosler filter is container side and so is the filter in Helmerson).
Mosler provides a check valve and filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claims 3-5, Helmerson discloses the device further comprising a body portion (22) defining at least a portion of the access channel and the regulator channel (figure 2, both access channel and regulator channel on the body), wherein the regulator assembly includes a regulator base (narrow base of the assembly 16a that connects to the body) configured to connect with the body portion (figures 2-3), wherein the regulator assembly is configured to releasably connect with the body portion ([0040] states the connection by using equivalent coupling means), wherein the regulator base includes a coupling protrusion ([0040]).
Regarding claim 6-7, Helmerson discloses wherein the coupling protrusion includes a coupling passage allowing fluid communication between the regulator assembly and the regulator channel ([0040], figure 3, 18 still communicates with the assembly), the coupling protrusion (such as one in bayonet coupling) naturally has an outer cross- sectional shape sized and shaped to match an interior cross-section of the body portion, and wherein the outer cross sectional shape comprises at least one of a circle, an oval, or a polygon (figure 3, circular cross section).
Regarding claims 8-9, Helmerson discloses wherein the regulator assembly comprises a regulator nest (16a) configured to couple with a regulator base (base of the container assembly i.e., the narrow end connected to the body), wherein the reservoir comprises a container (16), canister, bag, or other holder housed within the regulator nest (figures 2-3).
Regarding claim 10, Helmerson does not disclose the filter being hydrophobic thereby preventing medicinal liquid in the container from entering into the reservoir.
Mosler discloses a vial adapter in the same field of endeavor as the Applicant. Mosler teaches a first filter (9b’, figure 3, [0054]) made of hydrophobic material ([0046]) configured to prevent contaminants from entering the container ([0044]). 
Mosler provides a filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claim 11, while Mosler does not disclose the type of filter material, Helmerson further discloses a filter can be made from a material that is antimicrobial ([0008]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a similar type of material that Helmerson uses in order to prevent bacterial contamination.
Regarding claims 12-13, Helmerson discloses wherein the second filter is antibacterial and configured to inhibit the passage of germs or other contaminants from ambient into the vial ([0008], sterilizing filter).
Regarding claim 14, while Helmerson discloses the regulator channel in fluid communication with the second filter, Helmerson does not disclose wherein the regulator channel is in fluid communication with a space delimited by the first filter and the second filter.
Mosler teaches the first filter (9b’, figure 3, [0054]) at a location on the regulator channel. The combined prior art device of Helmerson and Mosler would naturally have a space between the first and second filter in communication with the channel.
Mosler provides a check valve and filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claim 15, Helmerson does not disclose wherein the first check valve comprises a ball check valve, a domed valve, a showerhead domed valve, or a flap check valve.
Mosler discloses a vial adapter in the same field of endeavor as the Applicant. Mosler teaches a first check valve (6b, figure 3, [0053]) is a flap valve.
Mosler provides a check valve and filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claim 16, Helmerson discloses a method for manufacturing a device for accessing medicinal fluid from a container, the method comprising: attaching a regulator assembly (16, 16a, figure 3) to a vial adaptor (10, [0015]), the vial adaptor comprising a piercing member (26a, figure 2) configured to be inserted into a container (12) of medicinal substance ([0030]), wherein the piercing member comprises an axial centerline (centerline of the adaptor), wherein the axial centerline is in a plane that divides the device into a first side (container 16 side) and a second side (opposite side from container 16); an access channel (interior of needle 26a) extending between a distal access aperture (distal opening of the needle 26a) disposed on the piercing member and a medical connector interface (23, [0036]), wherein the access channel is configured to permit medicinal fluid to be removed from the container ([0033]); a regulator channel (18) configured to aid in regulating pressure in the container in response to fluid being added to and removed from the container ([0032]); and a regulator assembly (16a, 16, figure 3) wherein attaching the regulator assembly to the vial adaptor places the regulator assembly in fluid communication with the regulator channel ([0032-33]), wherein the regulator assembly comprises: a reservoir (16) configured to receive, in response to fluid being added to the container, gas displaced from the container via the regulator channel ([0032-0033]), a second check valve (28, figure 3) configured to permit one-way fluid communication from ambient to the regulator channel ([0035]); and a second filter (30) spaced apart from the first filter. 
Helmerson does not disclose wherein a first check valve is disposed in the regulator channel between the container and the reservoir; and a first filter configured to prevent contaminants from entering the container, wherein the first filter and the second filter are entirely on the first side of the container access device.
Mosler discloses a vial adapter in the same field of endeavor as the Applicant. Mosler teaches a first check valve (6b, figure 3, [0053]) is disposed in the regulator channel between the container (2) and the reservoir; and a first filter (9b’, figure 3, [0054]) configured to prevent contaminants from entering the container ([0044]). The combined prior art device of Helmerson and Mosler would have the first filter and the second filter are entirely on the first side of the container access device (Mosler filter is container side and so is the filter in Helmerson).
Mosler provides a check valve and filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claims 17-18, Helmerson discloses the device further comprising a body portion (22) defining at least a portion of the access channel and the regulator channel (figure 2, both access channel and regulator channel on the body), wherein the regulator assembly includes a regulator base (narrow base of the assembly 16a that connects to the body) configured to connect with the body portion (figures 2-3), wherein the regulator assembly is configured to releasably connect with the body portion ([0040] states the connection by using equivalent coupling means), wherein the regulator base includes a coupling protrusion ([0040]).
Regarding claim 19, Helmerson does not disclose the first filter being hydrophobic thereby preventing medicinal liquid in the container from entering into the reservoir.
Mosler discloses a vial adapter in the same field of endeavor as the Applicant. Mosler teaches a first filter (9b’, figure 3, [0054]) made of hydrophobic material ([0046]) configured to prevent contaminants from entering the container ([0044]). 
Mosler provides a filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claims 20-21, Helmerson discloses wherein the second filter is antibacterial and configured to inhibit the passage of germs or other contaminants from ambient into the vial ([0008], sterilizing filter).
Regarding claim 22, while Helmerson discloses the regulator channel in fluid communication with the second filter, Helmerson does not disclose wherein the regulator channel is in fluid communication with a space delimited by the first filter and the second filter.
Mosler teaches the first filter (9b’, figure 3, [0054]) at a location on the regulator channel. The combined prior art device of Helmerson and Mosler would naturally have a space between the first and second filter in communication with the channel.
Mosler provides a check valve and filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claim 23, Helmerson does not disclose wherein the first check valve comprises a ball check valve, a domed valve, a showerhead domed valve, or a flap check valve.
Mosler discloses a vial adapter in the same field of endeavor as the Applicant. Mosler teaches a first check valve (6b, figure 3, [0053]) is a flap valve.
Mosler provides a check valve and filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claim 24, Helmerson discloses a device for accessing a container comprising a piercing member (26a, figure 2) configured to be inserted into a container (12) of medicinal substance ([0030]), wherein the piercing member comprises an axial centerline (centerline of the adaptor), wherein the axial centerline is in a plane that divides the device into a first side (container 16 side) and a second side (opposite side from container 16); an access channel (interior of needle 26a) extending between a distal access aperture (distal opening of the needle 26a) disposed on the piercing member and a medical connector interface (23, [0036]), wherein the access channel is configured to permit medicinal fluid to be removed from the container ([0033]); a regulator channel (18) configured to aid in regulating pressure in the container in response to fluid being added to and removed from the container ([0032]); and a regulator assembly (16a, 16, figure 3) in fluid communication with the regulator channel, wherein the regulator assembly comprises: a reservoir (16) configured to receive, in response to fluid being added to the container, gas displaced from the container via the regulator channel ([0032-0033]), a second check valve (28, figure 3) configured to permit one-way fluid communication from ambient to the regulator channel ([0035]); and a second filter (30) spaced apart from the first filter. 
Helmerson does not disclose wherein a first check valve is disposed in the regulator channel between the container and the reservoir; and a first filter configured to prevent contaminants from entering the container.
Mosler discloses a vial adapter in the same field of endeavor as the Applicant. Mosler teaches a first check valve (6b, figure 3, [0053]) is disposed in the regulator channel between the container (2) and the reservoir; and a first filter (9b’, figure 3, [0054]) configured to prevent contaminants from entering the container ([0044]). 
Mosler provides a check valve and filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claims 25-26, Helmerson discloses wherein the regulator assembly comprises a regulator nest (16a) configured to couple with a regulator base (base of the container assembly i.e., the narrow end connected to the body), wherein the reservoir comprises a container (16), canister, bag, or other holder housed within the regulator nest (figures 2-3).
Regarding claim 27, Helmerson does not disclose the first filter being hydrophobic thereby preventing medicinal liquid in the container from entering into the reservoir.
Mosler discloses a vial adapter in the same field of endeavor as the Applicant. Mosler teaches a first filter (9b’, figure 3, [0054]) made of hydrophobic material ([0046]) configured to prevent contaminants from entering the container ([0044]). 
Regarding claim 28, while Mosler does not disclose the type of filter material, Helmerson further discloses a filter can be made from a material that is antimicrobial ([0008]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a similar type of material that Helmerson uses in order to prevent bacterial contamination.

Mosler provides a filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.
Regarding claims 29-30, Helmerson discloses wherein the second filter is antibacterial and configured to inhibit the passage of germs or other contaminants from ambient into the vial ([0008], sterilizing filter).
Regarding claim 31, Helmerson does not disclose wherein the first check valve comprises a ball check valve, a domed valve, a showerhead domed valve, or a flap check valve.
Mosler discloses a vial adapter in the same field of endeavor as the Applicant. Mosler teaches a first check valve (6b, figure 3, [0053]) is a flap valve.
Mosler provides a check valve and filter in order to avoid contaminants into the drug container ([0044]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Helmerson with the valve and filter of Mosler in order to prevent contamination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tornqvist (US 2010/0147402) discloses a valve regulator leading to a container
Yow (US 2008/0172024) discloses a filter regulator made of antibacterial material
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781